Taxes; income tax; limitations on refimd; correction of military records; disability retired fay. — Plaintiff, a former member of the United States Navy, seeks to recover excess income taxes he paid for calendar years 1966 and 1967. Plain*1127tiff was separated from active duty to retired status in January 1966. In October 1971 plaintiff submitted application to the Board for Correction of Naval Becords to have his records corrected and in J anuary 1972 they were corrected to show retirement for service-connected disability. In J anuary 1972 plaintiff was paid the difference in pay due for calendar years 1966 through 1971. In February 1972 plaintiff filed amended income tax returns, claiming refunds for calendar years 1966 and 1967, which claims were disallowed. On October 19,1973 the court issued the following order:
Before Davis, Judge, Presiding, Skeltok and Ktenzig, Judges.
“This case comes before the court on defendant’s motion filed July 3,1973, for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, on the basis of the decision by this court in Ray v. United States, 197 Ct. Cl. 1, 453 F. 2d 754 (1973), it is concluded that plaintiff is entitled to recover from the defendant in the sum of $29.47 (the total of $13.75 and $15.72 withheld from plaintiff’s pay for taxes by the Navy in 1966 and 1967 which defendant concedes is due plaintiff) but that all other claims of plaintiff’s petition are barred by limitations (see 26 U.S.C. §§ 6511(a) and 7422(a)) and therefore this court lacks jurisdiction of them.
“it is therefore ordered that judgment be and the same is entered for plaintiff in the sum of $29.47 as set forth above and that as to all other claims of plaintiff’s petition, defendant’s motion for summary judgment be and the same is granted and the petition is dismissed.”